Citation Nr: 0018474	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-07 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than July 20, 1993, 
for the award of service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1944 to March 
1946.

This appeal arises from a November 1998 rating decision that 
awarded service connection for post-traumatic stress disorder 
(PTSD), rated 30 percent disabling, effective August 18, 
1993, the date of receipt of the veteran's formal claim for 
service connection for PTSD.  The veteran disagreed with the 
effective date assigned.  In March 1999, the RO awarded an 
earlier effective date of July 20, 1993, based on the date of 
receipt of an informal service connection claim for PTSD.  
The veteran continued to disagree with the effective date 
assigned.  He seeks an effective date that would provide him 
with compensation from the date of his separation from 
military service.


REMAND

It is the opinion of the Board of Veterans' Appeals (Board) 
that additional development is necessary prior to further 
disposition of this claim.  

The veteran is seeking an effective date earlier than July 
20, 1993, for the March 1999 award of service connection for 
PTSD.  VA had previously considered claims for service 
connection for various psychiatric or emotional conditions.  
In February 1949, the RO denied service connection for 
anxiety state, evidenced by gastric neurosis.  In August 
1984, the veteran filed a claim for service connection for, 
inter alia, nerves.  In November 1984, the RO notified the 
veteran that it could not grant his claim for disability 
benefits.  In December 1984, the veteran replied, expressing 
disbelief regarding the denial of his claim.  In June 1985, 
his representative wrote to the RO regarding the presumed 
denial of service connection for nerves.  In that June 1985 
letter, the veteran's representative referred to alternate 
sources for obtaining certain medical and service records and 
sought reconsideration of the denial of the service 
connection claims.  In September 1985, the RO replied to the 
veteran:

To establish service connection for your heart and 
nervous condition you must submit medical evidence 
which would show that you were treated for those 
conditions prior to March 22, 1947.  The hospital 
report in December 1948 is not sufficient as that 
was more than two years after discharge from 
service.

After this letter from the RO, there is no further 
correspondence from the veteran regarding a psychiatric 
disability until his July 1993 informal service connection 
claim for PTSD.

The question arises whether the RO adjudicated the veteran's 
August 1984 service connection claim for nerves and what 
bearing this might have on the veteran's claim for an 
effective date earlier than July 20, 1993, for the award of 
service connection for PTSD.  In Tablazon v. Brown, 8 Vet. 
App. 359, 361 (1995), an RO decision became nonfinal where 
the veteran had filed a notice of disagreement with respect 
to a VA determination but where the RO had not furnished a 
statement of the case subsequently.  The veteran's claim for 
an earlier effective date for the award of service connection 
for PTSD involves, in part, the status of the veteran's 
August 1984 claim for service connection for nerves.  

When the Board "addresses in its decision a question that 
had not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby."  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Since the RO has not considered 
the status of the veteran's August 1984 claim, the matter 
must be remanded to the RO for consideration of this aspect 
of the veteran's earlier effective date claim in the first 
instance.

The veteran also argues, in effect, that he is entitled to an 
earlier effective date on the basis of error in prior rating 
decisions.  The RO has not adjudicated this aspect of his 
claim or provided him with notice of the pertinent laws and 
regulations.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

The RO must adjudicate whether the 
veteran's August 1984 service connection 
claim for nerves remains pending.  See 
Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995), and, if so, what effect that 
would have on his claim for an effective 
date earlier than July 20, 1993, for the 
award of service connection for PTSD.  
The RO must also consider whether the 
veteran's earlier effective date claim 
includes a claim of clear and 
unmistakable error in a February 1949 RO 
rating decision that denied service 
connection for anxiety state.

Upon remand, the veteran will be free to submit additional 
evidence and argument.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a) (1999); Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The 
Board notes that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268, 272 
(1998).

Following completion of the above development, the RO should 
review the entire evidentiary record and determine whether 
the claim for an effective date earlier than July 20, 1993, 
for the award of service connection for PTSD may be granted.  
The Board cautions that, following the above described 
development, the RO must also consider whether the veteran's 
claim is well grounded.  If the claim remains denied, the 
veteran and his representative should be furnished with an 
appropriate supplemental statement of the case and given the 
opportunity to respond.  The case should then be returned to 
the Board for further review. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


